FORT, J.,
dissenting.
I agree with the majority that it is necessary to show a substantial change of circumstances before a court can consider modifying a custody decree. I also agree that only after such a change has been established can the court consider what is in the best interests of the children.
*84I do not agree that on the basis of the facts as set forth in the majority opinion the petitioner, who has the burden as to both issues, has established either that there has been a substantial change of conditions or that a change of custody to the mother is in the best interests of the children.
In the first place it is conceded that the father has been doing a good job. No attack is made upon his discharge of his custodial responsibilities. The fact the mother’s physical and mental condition had improved since custody of the girls was awarded to the father is not alone sufficient to establish the required change of circumstances in the absence of evidence showing that the father’s custodial performance was deficient. Nor has the fact the noncustodial parent has remarried alone ever been recognized in this state as a ground for change of custody.
The testimony of the children’s physician, that of a schoolteacher, and the court’s own family counselor, as the majority opinion points out, all established that the children were doing well with their father. After careful investigation the family counselor recommended that the children remain with the father. The testimony of the girls almost exclusively relied upon by the majority is not only not controlling, it is at best equivocal.
Most important of all, however, in my view in a case such as this where the credibility of the witnesses is often of major importance, is the opportunity of the trial judge to see and hear and to evaluate the witnesses. The rule is well established in Oregon that the appellate courts in the matter of credibility to attach to the testimony of witnesses give deference to its conclusions to the extent that factor is involved. We have repeatedly called attention to that rule in domestic relations cases. For all of the foregoing reasons I would affirm the order of the trial court and, therefore, I respectfully dissent.